DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the application 16/204,525 filed on
11/25/2020.
Status of Claims:
Claims 1, 3-8, 10-15, and 17-20 are pending in this Office Action.
Claims 2, 9, and 16 are canceled in this Office Action. 
Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 11/09/2020/2020 are in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statements are being considered by the examiner.
Response to Arguments
Applicant’s arguments filed in the amendment filed 11/25/2020 regarding to arguments on claims 1, 8, and 15 are not persuasive.
Regarding claim 1, 8, and 15:
The Applicant argued that Rowley 1 does not teach “determining, by the data processing system, candidate indices based on the identified one or more search filters, wherein each of the candidate indices are a key value pair, where the key is an attribute value or substring value that is indexed, and the value is a list of entry IDs matching the attribute value or the substring value, and wherein the determining the candidate indices comprises identifying one or more attribute values or substring values in the one or more search filters and matching the one or more attribute values or substring values to the candidate indices”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Rowley 1 discloses “Fig. 3 & [0038]: A check may be made to determine if a virtual attribute index for a virtual attribute search term exists (block 302). Non-virtual and virtual attributes may be indexed with key and target pairs where the targets identify the entries in the LDAP repository that contain a particular virtual or attribute value. In one embodiment, the virtual attributes are not stored in the LDAP repository, but are retrieved from virtual attribute service providers in a process that is transparent to the requester…[0039]: If the requested virtual attribute is indexed, then a check may be made to determine if the virtual attribute index has an expired TTL or is otherwise invalid (block 304). The TTL tracked for a virtual attribute index or a non-virtual attribute index may be any type of relative or absolute time indicator that corresponds to the duration over which the index may be assumed to be accurate. In another embodiment, separate TTL indicators are present in the virtual attribute index for each data item therein. If a virtual attribute index exists, is valid and the TTL has not expired, then virtual attribute index data may be applied to generate a candidate list or modify an existing candidate list (block 314). A candidate list is a list of data items generated during the evaluation of a search filter to identify the requested set of data items. Each search term is evaluated sequentially. The candidate list starts with a list of all data items that meet the requirements of the first search term and then is modified as each subsequent search term is evaluated. After all the search terms and associated logic have been evaluated, then the resulting list of data items and any associated virtual attributes may be retrieved and returned to the requester (block 312). Further processing may occur on the retrieved data items prior to returning requested data to the requester depending on the type of request”. The system of Rowley 1 generates a candidate list of data items based on the search filter. Some attributes are checked such as whether non-virtual and virtual attributes and indexed with key and target pairs where the targets identify the entries in the LDAP repository that contain a particular virtual or attribute value. Thus, candidate indices containing key value pair are determined to obtain a corresponding entries or data wherein key value pairs are associated with attributes that helps the system to determine the matching entries. 
The Applicant argued that Rowley 1 does not teach “evaluating, by the data processing system, the candidate indices based on statistics collected for the candidate indices, wherein the statistics are collected during setup and/or during runtime based on performance of the candidate indices used to process other LDAP queries in an LDAP directory”. The Examiner respectfully disagrees with the Applicant, the Examiner respectfully submits that Rowley 1 discloses “[0041] If the virtual attribute is not indexed or the index is invalid or the TTL has expired, then each entry may be searched to determine those entries that meet the search term requirements (block 308). This process may involve accessing each entry in the LDAP repository for search terms that pertain to non-virtual attributes and obtaining virtual attributes for each entry from the appropriate virtual attribute service provider. The results of this search may then be applied to generate or modify a candidate list (block 310). Each matching data item may be added to the candidate list or the list may be used as a starting point and each data item in the list that does not meet the requirements of the search term may be eliminated from the list”. The system of Rowley 1 checks the statistics such as the virtual attribute is not indexed or the index is invalid or the TTL has expired to determine whether the entries meet the search term requirements and allow them to be included in the candidate list. Thus, a collections of statistics on the indices are observed and the statistics depicts whether the entries are good to be included or not.
The Applicant argued that Rowley 1 does not teach “statistics include an average value size, which is a calculated average total bytes of data or average count for a number of entries in the list of entry IDs matching the attribute value or the substring value”. The Examiner respectfully agrees with the Applicant. This limitation was rejected in the previous action with a combination of Rowley 1 and Rowley 2. Specifically, the examiner stated that the limitation above isn’t taught by Rowley 1 but it is taught by Rowley 2. Therefore, the Examiner agrees with the Applicant that Rowley 1 does not teach “statistics include an average value size, which is a calculated average total bytes of data or average count for a number of entries in the list of entry IDs matching the attribute value or the substring value”, however the limitation remains rejected under Rowley 2. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 8, 10-12, 15, and 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (USPGPUB 20080126435) “Rowley 1” in view of Rowley (USPGPUB 20080126297) “Rowley 2”.
Regarding claim 1, Rowley 1 teaches A method comprising: receiving, by a data processing system, a Lightweight Directory Access Protocol (LDAP) query comprising search criteria ([0030]: The system begins by receiving a request pertaining to data in an LDAP repository. [0032]: The received request may be a request for a specific virtual attribute, a set of virtual attributes or combinations of virtual and non-virtual attributes. The request may be a simple request, a query including a search filter (search criteria) or a similar LDAP operation); identifying, by the data processing system, one or more search filters within the search criteria ([0032]: The system evaluates a search filter to identify an entry or set of entries to be retrieved and returned to the requester. The query may be further narrowed to return only a specific attribute or set of attributes in an identified set of entries); determining, by the data processing system, candidate indices based on the identified one or more search filters ([0039]: The system applies index data to generate candidate list or modify existing candidate list if the index exists, is valid and the TTL has not expired. A candidate list is a list of data items generated during the evaluation of a search filter to identify the requested set of data items. Thus, a list of candidate indices are figured for the query based on the search filter), wherein each of the candidate indices are a key value pair, where the key is an attribute value or substring value that is indexed, and the value is a list of entry IDs matching the attribute value or the substring value ([0038]: Non-virtual and virtual attributes (attribute value) are indexed with key and target pairs where the targets identify the entries in the LDAP repository that contain a particular virtual or attribute value. Thus, the system assigns attributes as key for the indices and each has target pairs or value that contains entries of data or IDs), and wherein the determining the candidate indices comprises identifying one or more attribute values or substring values in the one or more search filters and matching the one or more attribute values or substring values to the candidate indices ([0039]: The system checks whether the virtual attribute index exists for the index, whether it is valid and the whether TTL expired or not to generate a candidate list or modify an existing candidate list. A candidate list is a list of data items generated during the evaluation of a search filter to identify the requested set of data items for the query).  evaluating, by the data processing system, the candidate indices based on statistics collected for the candidate indices, wherein the statistics are collected during setup and/or during runtime based on performance of the candidate indices used to process other LDAP queries in an LDAP directory  ([0041]: Statistics such as whether the virtual attribute is indexed or the index is valid or the TTL has expired are evaluated to determine those entries that meet the search term requirements), selecting, by the data processing system, one or more indices from the candidate indices based on the evaluating([0041-0042]: The results of evaluation the term requirements may then be applied to generate or modify a candidate list and each matching data item may be added to the candidate list or the list may be used as a starting point and each data item in the list that does not meet the requirements of the search term may be eliminated from the list. Thus, the final list of indices are chosen for the query); and executing, by the data processing system, the LDAP query on the an LDAP directory using the selected one or more indices to find entries matching the search criteria ([0042]: The data items from the final candidates list are then retrieved along with associated virtual attribute data and further processed and sent to the requesting client, application server or LDAP operation. Thus, the query is executed on the final list of chosen indices and return back to the user). 
Rowley 1 does not explicitly teach wherein the statistics include an average value size, which is a calculated average total bytes of data or average count for a number of entries in the list of entry IDs matching the attribute value or the substring value.
Rowley 2 teaches the statistics include an average value size, which is a calculated average total bytes of data or average count for a number of entries in the list of entry IDs matching the attribute value or the substring value ([0037-0038]: The system processes a tally of the total number of targets for an index. The targets may be pointers to entries in the LDAP repository that contain a particular attribute value. The system calculates the average number of targets per key or the average number of entries that contain each attribute value, thus the system calculates the average size of the key which is equivalent to calculate the average total bytes).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Rowley 2 teachings in the Rowley 1 system. Skilled artisan would have been motivated to incorporate calculating the average value size for a number of entries taught by Rowley 2 in the Rowley 1 system so the index containing the entries can have a value that is used as an indicator of the uniqueness level of the index as a whole, as recognized by Rowley 2 ([0038]). This close relation between both of the references highly suggests an expectation of success.
Regarding claims 8 and 15, note the rejections of claim 1. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 3, Rowley 1 and Rowley 2 teaches every limitation of claim 1. Rowley 1 further teaches the method the thcomprising collecting, by the data processing system, the statistics for the candidate indices ([0041]: The system checks for whether the virtual attribute is not indexed or the index is invalid or the TTL has expired (statistics), then each entry may be searched to determine those entries that meet the search term requirements. Thus, the statistics for the candidates are collected and analyzed).  
Regarding claims 10 and 17, note the rejections of claim 3. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 4, Rowley 1 in view of Rowley 2 teaches every limitation of claim 3. Rowley 1 teaches the method further comprising: obtaining, by the data processing system, results for the LDAP query based on the executing the LDAP query, wherein the results include one or more entries from the LDAP directory; andORA180054-US-NP41 KILPATRICK TOWNSEND 71286814 1Attorney Docket No. 088325-1081366 (206900US)forwarding, by the data processing system, the results to a client ([0039]: After all the search terms and associated logic have been evaluated, then the resulting list of data items and any associated virtual attributes retrieved and returned to the requester. [0042]: The data items from the final candidates list retrieved along with associated virtual attribute data and may then be further processed and sent to the requesting client, application server or LDAP operation).  
Regarding claims 11, note the rejections of claim 4. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 5, Rowley 1 in view of Rowley 2 teaches every limitation of claim 4. Rowley 1 does not explicitly teach the method further comprising updating, by the data processing system, the statistics concerning the indices used to service the LDAP queries based on the results obtained for the LDAP query.  
Rowley 2 teaches updating, by the data processing system, the statistics concerning the indices used to service the LDAP queries based on the results obtained for the LDAP query ([0038]: The system calculates the average number of targets per key or the average number of entries that contain each attribute value and processes to store the value in the index, in a separate uniqueness level tracking data structure or in a similar location. Thus, the storing of the average values is an indication of updating the statistics for the indices). It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Rowley 2 teachings in the Rowley 1 system. Skilled artisan would have been motivated to incorporate updating the average values for the indices taught by Rowley 2 in the Rowley 1 system so the value can be used during the optimization process and to determine an indicator of the likelihood that a small candidate list is generated by use of the index, as recognized by Rowley 2 ([0038]). This close relation between both of the references highly suggests an expectation of success.
Regarding claim 12, note the rejections of claim 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
 Regarding claim 18, note the rejections of claim 4 and 5. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.

Claims 6-7, 13-14, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rowley (USPGPUB 20080126435) “Rowley 1” in view of Rowley (USPGPUB 20080126297) “Rowley 2”, and Fuller (US Patent 8260769) “Fuller”.
Regarding claim 6, Rowley 1 in view of Rowley 2 teaches every limitation of claim 3. Rowley 1 in view of Rowley 2 does not explicitly teach wherein the evaluating comprises: sorting the candidate indices based on the calculated average total bytes of data or the average count for each of the candidate indices; and comparing the 
Fuller teaches sorting the candidate indices based on the calculated total bytes of data or the average count for each of the candidate indices; and comparing the candidate indices based on the calculated e total bytes of data or the average count for each of the candidate indices ([0087]: The system is implemented wherein the plurality of indexes include at least one distinct index for sort orders such as an index for values of including a column for values of "name" sorted by size. Thus, the plurality of indexes are sorted by size (byte size) and the indexes are compared to generate the sorted list).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Fuller teachings in the Rowley 1 and Rowley 2 system. Skilled artisan would have been motivated to incorporate sorting a candidate list of indices taught by Fuller in the Rowley 1 and Rowley 2 system so retrieving indexes can be more efficient and require less cost. This close relation between both of the references highly suggests an expectation of success.
Regarding claims 13, note the rejections of claim 6. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 7, Rowley 1 in view of Rowley 2 and Fuller teaches every limitation of claim 6. Rowley 1 does not explicitly teach wherein the candidate indices are sorted in ascending or descending order, and the selecting comprises selecting the 
Rowley 2 teaches selecting comprises selecting the one or more indices with the smallest calculated average total bytes of data or average count for each of the candidate indices ([0031] & [0038]: The system implements the most unique indexed search filters to generate the smallest initial candidate list (one or more indices with the smallest calculated average total bytes). The system calculates the average number of targets in the key and the lower the calculated number is the fewer the number of targets per key and therefore the more likely that an evaluation of a search term corresponding to the index will produce a small candidate list).  It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the Rowley 2 teachings in the Rowley 1 system. Skilled artisan would have been motivated to incorporate selecting the smallest indices with the smallest calculated average total bytes of data taught by Rowley 2 in the Rowley 1 system so the system demands fewer resources due to its small size thus improves the performance of the system and space for storage, as recognized by Rowley 2 ([0031]). This close relation between both of the references highly suggests an expectation of success.
Fuller teaches the candidate indices are sorted in ascending or descending order ([0088]:  The system is implemented so the plurality of indexes have different sort orders determined in accordance with a sequence in which the sorting occurs and a direction of the sorting. For example, there may be one index sorted by, in order: "date" descending and "relevance" descending and another index sorted by, in order "date" ascending and "relevance" descending. Please refer to claim 6 for the motivational statement.
Regarding claims 14, note the rejections of claim 7. The instant claims recite substantially same limitations as the above-rejected claims and are therefore rejected under the same prior-art teachings.
Regarding claim 19, Rowley 1 in view of Rowley 2 teaches every limitation of claim 15. Rowley 1 in view of Rowley 2 does not explicitly teach wherein the evaluating comprises: sorting the candidate indices based on the calculated average total bytes of data or the average count for each of the candidate indices; and comparing the candidate indices based on the calculated average total bytes of data or the average count for each of the candidate indices.  
Fuller teaches sorting the candidate indices based on the calculated total bytes of data or the average count for each of the candidate indices; and comparing the candidate indices based on the calculated e total bytes of data or the average count for each of the candidate indices ([0087]: The system is implemented wherein the plurality of indexes include at least one distinct index for sort orders such as an index for values of including a column for values of "name" sorted by size. Thus, the plurality of indexes are sorted by size (byte size) and the indexes are compared to generate the sorted list).  Please refer to clam 6 for the motivational statement. 
Regarding claim 20, Rowley 1 in view of Rowley 2 and Fuller teaches every limitation of claim 19. Rowley 1 does not explicitly teach wherein the candidate indices are sorted in ascending or descending order, and the selecting comprises selecting the 
Rowley 2 teaches selecting comprises selecting the one or more indices with the smallest calculated average total bytes of data or average count for each of the candidate indices ([0031] & [0038]: The system implements the most unique indexed search filters to generate the smallest initial candidate list (one or more indices with the smallest calculated average total bytes). The system calculates the average number of targets in the key and the lower the calculated number is the fewer the number of targets per key and therefore the more likely that an evaluation of a search term corresponding to the index will produce a small candidate list).  Please refer to claim 7 for the motivational statement 
Fuller teaches the candidate indices are sorted in ascending or descending order ([0088]:  The system is implemented so the plurality of indexes have different sort orders determined in accordance with a sequence in which the sorting occurs and a direction of the sorting. For example, there may be one index sorted by, in order: "date" descending and "relevance" descending and another index sorted by, in order "date" ascending and "relevance" descending. Please refer to claim 6 for the motivational statement.





Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAO DANG VUONG whose telephone number is (571)272-1812.  The examiner can normally be reached on M-F 7:30-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alford Kindred can be reached on (571)272-4037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/ALFORD W KINDRED/             Supervisory Patent Examiner, Art Unit 2153                                                                                                                                                                                           
/C.D.V./Examiner, Art Unit 2153